 



Exhibit 10.3
AMENDED AND RESTATED
DEFERRED COMPENSATION AGREEMENT
     THIS AGREEMENT (the “Deferred Compensation Agreement”) is made as of the
2nd day of January 2007 and between The Connecticut Water Company (together with
any affiliated companies hereinafter collectively referred to as the “Employer”)
and Marshall T. Chiaraluce (hereinafter referred to as the “Employee”).
WITNESSETH:
     WHEREAS, the Employee is among a select group of management or highly
compensated employees of the Employer;
     WHEREAS, the Employer and the Employee entered into an Amended and Restated
Deferred Compensation Agreement dated May 14, 1999; and
     WHEREAS, the parties wish to amend and restate the Deferred Compensation
Agreement to comply with Section 409A of the Internal Revenue Code as amended;
     WHEREAS, the Employer and the Employee are willing to enter into this
Amended and Restated Deferred Compensation Agreement (the “Agreement”) on the
terms herein set forth, effective as of the date first above written;
     NOW, THEREFORE, in consideration of the premises and the mutual and
dependent promises herein, the parties hereto agree as follows:
     1. DEFERRED COMPENSATION. The Employee may file a written election with the
Employer in the form attached to this Agreement or such other form as may be
approved by the Employer to defer up to 12 percent (12%) of the Employee’s
salary. Such amount shall be credited to a Deferred Compensation Account as
provided in Section 2 hereof. This election to defer the receipt of salary must
be made before the beginning of the calendar year for which the salary is earned
and shall remain in effect, unless terminated or changed, or until the date the
Employee ceases to be an employee of the Employer. Any election termination or
change of a deferral election must be made on a form provided by the Employer
for such purpose and may only be made with respect to salary which will be
earned on and after the January 1 following the Employer’s receipt of such form
provided that such form is received at least seven (7) days prior to the
applicable January 1.
     2. DEFERRED COMPENSATION ACCOUNT. The Employer shall maintain on its books
and records a Deferred Compensation Account to record its liability for future
payments of deferred compensation and interest thereon required to be paid to
the Employee or his beneficiary pursuant to this Agreement. However, the
Employer shall not be required to segregate or earmark any of its assets for the
benefit of the Employee or his beneficiary. The amount reflected in said
Deferred Compensation Account shall be available for the

 



--------------------------------------------------------------------------------



 



Employer’s general corporate purposes and shall be available to the Employer’s
general creditors. The amount reflected in said Deferred Compensation Account
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of the
Employee or his beneficiary, and any attempt to anticipate, alienate, transfer,
assign or attach the same shall be void. Neither the Employee nor his
beneficiary may assert any right or claim against any specific assets of the
Employer. The Employee or his beneficiary shall have only a contractual right
against the Employer for the amount reflected in said Deferred Compensation
Account and shall have the status of general unsecured creditors.
Notwithstanding the foregoing, in order to pay amounts which may become due
under this Agreement, the Employer may establish a grantor trust (hereinafter
the “Trust”) within the meaning of Section 671 of the Internal Revenue Code of
1986, as amended. The assets in such Trust shall at all times be subject to the
claims of the general creditors of the Employer in the event of the Employer’s
bankruptcy or insolvency, and neither the Employee nor any beneficiary shall
have any preferred claim or right, or any beneficial ownership interest in, any
such assets of the Trust prior to the time such assets are paid to an Employee
or beneficiary pursuant to this Agreement.
     The Employer shall credit to said Deferred Compensation Account the amount
of any salary to which the Employee becomes entitled and which is deferred
pursuant to Section 1 hereof, such amount to be credited as of the first
business day of each month. The Employer shall also credit to said Deferred
Compensation Account an Interest Equivalent in the amount and manner set forth
in Section 3 hereof.
     3. PAYMENT OF DEFERRED COMPENSATION
     (a) Termination of Employment On or After Attainment of Age 55. If the
Employee’s employment should terminate on or after his attainment of age
fifty-five (55) for any reason other than death or an account of “Cause” as
defined in subsection (c) below, he shall be entitled to receive payment of the
entire amount of his Deferred Compensation Account including an Interest
Equivalent, as described below, in the form of an actuarially equivalent life
annuity providing for equal annual payments for the life of the Employee. Such
actuarially equivalent life annuity shall be computed on the basis of a
mortality table that assumes a life expectancy of age eighty (80) and uses the
Interest Factor described below. The first annuity payment under this subsection
shall be paid eight (8) months following the date of the Employee’s termination
of employment, and subsequent payments shall be made on anniversaries of that
date.
     There shall be credited to the Employee’s Deferred Compensation Account as
of each January 1 and July 1, commencing with January 1, 1992 until payment of
such account begins, as additional deferred compensation, an Interest Equivalent
equal to fifty percent (50%) of the product of (i) the AAA Corporate Bond Yield
Averages published by Moody’s Bond Survey for the Friday ending on or
immediately preceding the applicable January 1 and July 1 plus 2 percentage
points (the “Interest Factor”), multiplied by (ii) the balance of the Employee’s
Deferred Compensation Account, including the amount of Interest Equivalent
previously credited to such Employee’s account, as of the preceding day (i.e.,
December 31 or June 30). The Interest Factor used to compute the annuity payable
upon the Employee’s termination of

-2-



--------------------------------------------------------------------------------



 



employment on or after his attainment of age fifty-five (55) shall be calculated
based upon the Interest Factor as of the January 1 or July 1 immediately
preceding the date of the Employee’s termination of employment, whichever shall
fall nearer to the date of the Employee‘s termination of employment.
     (b) Termination of Employment Prior to Attainment of Age 55. If the
Employee’s employment should terminate prior to his attainment of age fifty-five
(55) for any reason other than death or on account of “Cause” as defined in
subsection (c) below, the Employee shall be entitled to receive payment in a
lump sum of the entire amount of his Deferred Compensation Account, including
the same Interest Equivalent as described in subsection (a) above. Payment under
this subsection shall be made on the date which is eight (8) months following
the Employee’s termination of employment.
     (c) Termination of Employment for Cause.
     (i) If the employment of the Employee is terminated by the Employer for
Cause, the Employee shall be entitled only to a return of amounts deferred
pursuant to Section 1 hereof.
     (ii) If the Employee is so terminated on or after age 55, payment shall be
made in accordance with the terms of Section 3(a) above. However, the Employee
shall not be entitled to the Interest Equivalent for any years prior to such
termination, and such Interest Equivalent shall not be included in determining
Employee’s benefit hereunder. An Interest Factor shall be utilized in
calculating the amount of the annuity payable in accordance with the last
sentence of subsection (a) above.
     (iii) If the Employee is so terminated prior to attainment of age 55,
payment of the return of amounts deferred (excluding any Interest Equivalent)
shall be made in a lump sum on the date which is eight (8) months following the
Employee’s termination of employment.
     (iv) As used in this Agreement, the term “Cause” shall mean:

  (A)   the Employee’s rendering, while employed by the Employer, of any
services, assistance or advice, either directly or indirectly, to any person,
firm or organization competing with, or in opposition to, the Employer;     (B)
  the Employee’s allowing, while employed by the Employer, any use of his name
by any person, firm or organization competing with, or in opposition to, the
Employer; or     (C)   willful misconduct by the Employee, including, but not
limited to, the commission by the Employee of a felony or the perpetration by
the Employee of a common law fraud upon the Employer.

     (d) Death While Employed. Notwithstanding anything to the contrary
contained in

-3-



--------------------------------------------------------------------------------



 



the foregoing, if the Employee should die while employed by the Employer, his
beneficiary, designated pursuant to Section 4 hereof, shall receive in a lump
sum, in lieu of the amount(s) otherwise payable to the Employee under this
Agreement, a death benefit equal to the greater of (i) the Hypothetical Death
Benefit, as defined in subsection (f) hereof, and (ii) the entire amount of his
Deferred Compensation Account at the date of his death, assuming that an
Interest Equivalent were credited to such account as of each January 1 and
July 1, occurring after the first deferral hereunder until the date of death at
the rate set forth in subsection (a) hereof. Such beneficiary shall receive such
death benefit on the thirtieth (30th) day following the death of the Employee.
     (e) Death After Termination of Employment.
     (i) If the Employee should die after the termination of his employment,
whether prior to or on or after attainment of age 55, and prior to the date on
which payment of his Deferred Compensation Account has commenced in the form of
an annuity in accordance with subsection (a) or has been paid in the form of a
lump sum as provided in subsection (b), his beneficiary, designated pursuant to
Section 4 hereof, shall receive in a lump sum, in lieu of the amount(s)
otherwise payable to the Employee under this Agreement, a death benefit equal to
the entire amount of the Employee’s Deferred Compensation Account, including the
same Interest Equivalent as described in subsection (a) above, at the date of
his death, provided that the Employee’s employment shall not have terminated on
account of “Cause” as defined in subsection (c) hereof. In the event that the
Employee should die after the termination of his employment for “Cause,” whether
prior to or on or after attainment of age 55, and in either case prior to the
date upon which payment of his Deferred Compensation Account has been made or
has commenced, his beneficiary, designated pursuant to Section 4 hereof, shall
receive a return of the amounts deferred (excluding any Interest Equivalent). No
Interest Equivalent shall be credited to the Employee‘s Deferred Compensation
Account in the event of the Employee’s death after his termination on account of
“Cause” as provided in subsection (c) hereof. In either case, the Employee’s
beneficiary shall receive such death benefit on the thirtieth (30th) day
following the death of the Employee.
     (ii) If the Employee should die after the termination of his employment
with the Employer on or after attainment of age 55 (not on account of “Cause”)
and after the date on which payment of his Deferred Compensation Account and the
Interest Equivalent set forth in subsection (a) hereof has commenced in the form
of an annuity as provided in subsection (a), no additional benefits shall be
payable under this Agreement after the Employee’s death except to the extent
that the Employee did not receive prior to his death benefits in an amount equal
to or greater than the Employee’s Deferred Compensation Account plus any
Interest Equivalent credited thereto, as of the date of the Employee’s death. If
the Employee dies prior to receiving benefits equal to or greater than the
Employee’s Deferred Compensation Account plus any Interest Equivalent credited
thereto as of the date of the Employee’s death, his beneficiary shall be
entitled to a lump sum payment, thirty (30) days following Employee’s death,
equal to the difference between benefits paid to the

-4-



--------------------------------------------------------------------------------



 



Employee hereunder and the Employee’s Deferred Compensation account, plus any
Interest Equivalent credited thereto, as of the date of the Employee’s death.
     (iii) If the Employee should die after the termination of his employment
with the Employer on or after attainment of age 55 on account of “Cause” and
after the date payments have commenced to him in the form of an annuity as
provided in subsection (c), no additional benefits shall be payable under this
Agreement after the Employee’s death except to the extent the Employee did not
receive prior to his death benefits in an amount equal to or greater than the
amounts deferred (excluding any Interest Equivalent earned while employed). In
such event, his beneficiary shall be entitled to a lump sum payment, thirty
(30) days following Employee’s death, equal to the difference between benefits
paid to the Employee hereunder and the amounts deferred (excluding any Interest
Equivalent earned while employed).
     (iv) If the Employee should die after the termination of his employment
with the Employer and after the date on which payment has been paid to him in
the form of a lump sum pursuant to subsection (b) or (c), no additional benefits
shall be payable upon the Employee’s death.
     (f) Hypothetical Death Benefit. For purposes of this Agreement, the term
“Hypothetical Death Benefit” shall mean a lump sum benefit equal to the proceeds
of any policy of key-man life insurance on the life of the Employee, of which
the Employer is owner and beneficiary, and which policy is designated by the
Employer as subject to the provisions hereof, reduced by (i) the amount of any
tax imposed on the Employer with respect to such proceeds and (ii) the cost to
the Employer of any tax deductions postponed as a result of salary deferrals
pursuant to Section 1 hereof and increased by (iii) the tax deduction to the
Employer which would result from payment of the Hypothetical Death Benefit to a
beneficiary of the Employee. For purposes of (ii) above, an opportunity cost
factor of six (6) percent pre-tax interest will be applied during the period of
postponed deductions under (ii). The calculation of the Hypothetical Death
Benefit shall be done by the Employer, whose calculation shall be final and
binding on the Employee and his beneficiary. Anything herein to the contrary
notwithstanding, the Employer shall not be required to purchase a policy of
key-man life insurance on the life of any Employee, and any such policy
purchased by the Employer, and all proceeds thereof, shall remain at all times
available to the Employer’s general creditors.
     (g) Termination of Employment. In order for the Employee to be considered
to have terminated employment with the Employer, the Employee must have incurred
a separation from service from the Employer (and all related companies) within
the meaning of Section 409A of the Code.
     4. BENEFICIARY. The Employee has notified or will in the future notify the
Employer of the person or persons entitled to receive payments on the death of
the Employee. For the purposes of this Agreement, such person or persons are
herein referred to collectively as the “beneficiary.” The person whom an
Employee designates as his beneficiary for this purpose must be one of the
following: the Employee‘s spouse; father, mother, sister, brother, son or
daughter. The beneficiary may also be a legal ward living with and dependent on
the

-5-



--------------------------------------------------------------------------------



 



Employee at the time of his death. If the Employee dies and has not designated a
beneficiary, his beneficiary shall be his spouse, if living; otherwise, his
beneficiary shall be deemed to be his estate. An Employee’s beneficiary
designation may be changed at any time by the Employee giving written notice to
the Employer of such change. The rights of any beneficiary presently or
hereafter designated are subject to any changes made in this Agreement by the
Employee and the Employer.
     5. WITHHOLDING. The Employer shall be permitted to withhold from any
payment to the Employee or his beneficiary hereunder all federal, state or other
taxes which may be required with respect to such payment.
     6. ARBITRATION. In the event that a dispute shall arise with respect to any
of the provisions of this Agreement, either the Employer or the Employee or his
beneficiary, as the case may be, may give written notice to the other stating
the claims that said party desires to arbitrate, and naming an arbitrator.
Within ten (10) days after the receipt of such notice, the party receiving same
shall appoint a second arbitrator by written notice to be sent to the party who
requested arbitration. Within ten (10) days after receipt of such notice of
appointment of the second arbitrator, the two (2) arbitrators so appointed shall
meet to select a third arbitrator and shall give written notice of such
selection to the Employer and the Employee or his beneficiary. The decision of a
majority of the arbitrators shall be conclusive and binding upon the Employer
and the Employee or his beneficiary. All notices hereunder shall be by
registered mail addressed to the last known address of the party entitled to
receive notice. The Employer and the Employee shall each pay their own costs
incurred in the arbitration proceeding; provided, however, that the arbitrators
may require that the losing party reimburse the prevailing party for its costs
if it shall be determined that the claim which gave rise to the dispute was
without substantial foundation.
     7. MISCELLANEOUS.
     (a) This Agreement shall be binding upon the parties hereto, their heirs,
executors, administrators, successors and assigns. The Employer agrees that it
will not be a party to any merger, consolidation or reorganization unless and
until its obligations hereunder shall be expressly assumed by its successor or
successors.
     (b) This Agreement may be amended at any time by mutual written agreement
of the parties hereto, but no amendment shall operate to give the Employee, or
any beneficiary designated by him, either directly or indirectly, any interest
whatsoever in any funds or assets of the Employer, except the right to receive
the payments herein provided.
     (c) Deferrals under this Agreement may be suspended by the Employer
effective as of any January 1, following the time that tax or other laws are
enacted or interpreted which result or will result in costs to the Employer
significantly in excess of those contemplated at the time of the execution
hereof. In the event of such suspension, the Employer‘s sole obligation shall be
to pay to the Employee in accordance with Section 3 above. In no event may
deferrals be ceased during a calendar year by action of either the Employer or
the Employee, or both.

-6-



--------------------------------------------------------------------------------



 



     (e) This Agreement shall not supersede any contract of employment, whether
oral or written, between the Employer and the Employee, nor shall it affect or
impair the rights and obligations of the Employer and the Employee,
respectively, thereunder. Nothing contained herein shall impose any obligation
on the Employer to continue the employment of the Employee.
     (f) If Moody’s Bond Survey shall cease to publish the Corporate Bond Yield
Averages referred to in Section 3 hereof, a similar average selected by the
Board of Directors of the Employer, in its sole discretion, shall be used.
     (g) This Agreement shall be executed in duplicate, and each executed copy
of this Agreement shall be deemed an original.
     (h) This Agreement shall be construed in all respects under the laws of the
State of Connecticut, subject to applicable federal law.
     (i) This Agreement has been prepared with reference to Section 409A of the
Internal Revenue Code and should be interpreted and administered in a manner
consistent with Section 409A. In the event that any part of the Agreement is
determined to be in violation of 409A, such part of the Agreement shall be
automatically revised to be in compliance with Section 409A in such way as most
closely approximates the intent of the parties.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, as of the day and year first above written.

                  THE CONNECTICUT WATER COMPANY    
 
           
 
  By   /s/ Michele G. DiAcri    
 
     
 
     Its Assistant Corporate Secretary    
 
                /s/ Marshall T. Chiaraluce                   Marshall T.
Chiaraluce    

-7-